Edwards, J.
This action might have been sustained if there had been a dissolution of the partnership by death; but here, the dissolution being by mutual consent, each partner became thereby equally entitled to the partnership property, and could not ]sring detinue for it against his co-partner. They were tenants in common, and, upon the *296death of Mumford, Ms rights vested in his executors, who became tenants in common with the surviving partner.(1)
Plaintiff non-suited.
Sedgwick, for plaintiff.
Warner and Buckley, for defendant.

 This cause came before the supreme court, and a new trial was granted in October term, 1826, the court being of opinion that the dissolution did not ipso facto destroy the joint tenancy of the partners in the partnership property and create a tenancy in common. That they were still partners for the purpose of settling the partnership concerns, and that, on Mumford’s death, the plaintiff, as surviving partner, was entitled to all the choses in action and other evidences of debt belonging to the concern, which could only be collected in his name, and that he was consequently entitled to the exclusive custody and control of the books of account, as incidents to, the debts, or choses in action. 6 Cow. 441.